 Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 1 of 12 PageID #: 940



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA

           -against-                           MEMORANDUM & ORDER
                                               19-CR-0116(JS)
JIMMY JESUS BARRIGA-BELTRAN,

                    Defendant.
----------------------------------X
APPEARANCES
For United States: Bradley T. King, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:         Jimmy Jesus Barriga-Beltran, pro se
                       Reg. No. 91214053
                       Moshannon Valley C.I.
                       555 Geo Drive
                       Philipsburg, Pennsylvania 16866

SEYBERT, District Judge:

           Defendant    Jimmy    Jesus   Barriga-Beltran     (“Defendant”)

seeks a reduction of his sentence, pursuant to the First Step Act,

18 U.S.C. § 3582(c)(l)(A)(i), in light of certain health issues,

the conditions of confinement, and concerns surrounding the COVID-

19 pandemic. (Mot., ECF No. 23; Reply, ECF No. 27.) The Government

opposes the motion.     (Gov’t Opp., ECF No. 24 (sealed); Gov’t Br.,

ECF No. 24-1 (sealed).)         For the reasons set forth below, the

motion is GRANTED.
 Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 2 of 12 PageID #: 941



                                    BACKGROUND

I.      Factual and Procedural History

             On November 1, 2018, Defendant was charged in a criminal

complaint with possession with intent to distribute a controlled

substance, which offense involved 500 grams or more of a substance

containing cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B)(ii)II).       (Criminal Compl., ECF No. 1.)           Defendant was

arrested the same day.         (See Nov. 1, 2018 Min. Entry.)         On March

7, 2019, Defendant waived indictment and pled guilty to a one-

count Information charging him with possession with intent to

distribute 500 grams or more of cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B)(ii)(II), 18 U.S.C. § 3551 et seq.

(Min.    Entry,   ECF   No.   15;   Waiver   of   Indictment,   ECF    No.   14;

Information, ECF No. 13.)             As relevant here, Defendant is a

permanent United States resident but a citizen of Ecuador.              During

his guilty plea, therefore, the Government represented its belief

that removal from the United States is “presumptively mandatory.”

(Plea Tr., Gov’t Opp., Ex. 1, ECF No. 24-2 (under seal), at 8:11-

17.)    As such, the Court confirmed that Defendant understood that

after the completion of his term of incarceration, he “will then

be deported to Ecuador.”        (Id. at 8:18-23.)

             Defendant’s      offense   carried    a   five-year      statutory

minimum and the sentencing guidelines provided a range of thirty

(30) to thirty-seven (37) months’ imprisonment.                  (Presentence


                                        2
    Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 3 of 12 PageID #: 942



Investigation Report (“PSR”), ECF No. 16, ¶¶ 60-61 (under seal).)

The PSR noted, among other things, that Defendant participated in

substance abuse treatment program(s) and that he suffers from

“several” medical conditions, including hypertension, type II

diabetes, coronary artery disease, and asthma.                (Id. ¶¶ 46, 39;

see also id. ¶ 40 (noting Defendant underwent cardiac surgery);

id. ¶ 43 (describing that Defendant was struck by a car and

seriously injured in April 2018); id. ¶¶ 41-42.)              On September 13,

2019, this Court sentenced Defendant to a term of 27 months’

incarceration and 2 years’ supervised release.                (Min. Entry, ECF

No. 20; Sent’g J., ECF No. 21; Sent’g Tr., Gov’t Opp., Ex. 2, ECF

No. 24-3 (under seal).)

II.     Defendant’s Motion and Period of Incarceration

              On or around January 22, 2021, Defendant, proceeding pro

se,     moved    this   Court    for   compassionate     release    requesting

immediate release or to serve the remainder of his sentence on the

condition       of   home   confinement.      (See    Mot.)      Defendant    is

incarcerated at U.S. Penitentiary Lewisburg (“Lewisburg USP”) and

is expected to be released on June 19, 2021.1                    See BOP.gov,




1 Bureau of Prisons records indicate that Defendant is currently
incarcerated at Lewisburg USP.        However, the docket, and
Defendant’s correspondence, reflect that he was incarcerated at
Moshannon Valley Correctional Institution, “[a] contracted
correctional institution, operated by a private corporation.” See
BOP.gov, https://www.bop.gov/locations/ci/mvc/ (last visited Apr.
6, 2021).


                                        3
    Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 4 of 12 PageID #: 943



www.bop.gov/inmateloc/index.jsp           (last   visited    Apr.    6,   2021).

According to the information maintained by the Bureau of Prisons

(“BOP”) for Lewisburg USP, as of April 5, 2021, 1 inmate and 19

staff members are listed as “positive” for COVID-19, and 245

inmates and 61 staff members are listed as “recovered” from the

virus.2      COVID-19 Cases, BOP.gov, http://www.bop.gov/coronavirus/

(last visited Apr. 6, 2021).            While incarcerated, Defendant has

received a GED, completed treatment at EAC New Path outpatient

clinic, and has become “passionate on the education of the pitfalls

of drug abuse and drug usage.”           (Mot. at ECF p. 2.)        If released

and not deported, he will reside in Long Island, New York with his

family who is ready to support him “financially, emotionally, and

medical[l]y.”       (Id.)

                                   DISCUSSION

I.      Legal Standard

              “A court may not modify a term of imprisonment once it

has been imposed except pursuant to statute.”               United States v.

Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

2020) (quoting United States v. Gotti, 433 F. Supp. 3d 613, 614

(S.D.N.Y. 2020)).        The First Step Act, which modified 18 U.S.C. §


2Although it did at one point, the BOP’s website does not currently
provide COVID-19 statistics for Moshannon Valley Correctional
Institution. See, e.g., United States v. Marine-Adames, No. 19-
CR-0010, 2021 WL 466034, at *3 (E.D.N.Y. Feb. 8, 2021) (Seybert,
J.) (noting COVID-19 statistics were available for Moshannon
Valley Correctional Institution on February 3, 2021).


                                        4
 Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 5 of 12 PageID #: 944



3582(c), allows a court to modify a defendant’s sentence upon a

motion of either (i) the Director of the BOP, or (ii) the defendant

“after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever

is earlier.”    18 U.S.C. § 3582(c)(1)(A).

             Under    the     statute,      courts       have    discretion    to   grant

compassionate        release       when     (1) there      are    “extraordinary       and

compelling reasons” that warrant a sentence reduction, (2) the

sentence     reduction        is       “consistent        with     applicable       policy

statements    issued     by      the    Sentencing        Commission,”     and   (3) the

sentence reduction “is supported by the factors set forth in

18 U.S.C. § 3553(a).”            United States v. Canales, No. 16-CR-0212,

2020   WL    2319294,       at     *2     (S.D.N.Y.       May     9,   2020)     (quoting

18 U.S.C. § 3582(c)(1)(A)(i)).

             District       courts        may       consider    “the   full    slate   of

extraordinary and compelling reasons that an imprisoned person

might bring before them in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d. Cir. 2020); see

id. at 236 (finding that “[b]ecause Guideline § 1B1.13 is not

‘applicable’     to     compassionate                release     motions   brought     by

defendants [as compared to those brought by the BOP], Application

Note 1(D) cannot constrain district courts’ discretion to consider


                                                5
 Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 6 of 12 PageID #: 945



whether any reasons are extraordinary and compelling”).                   “The only

statutory limit on what a court may consider to be extraordinary

and compelling is that ‘[r]ehabilitation . . . alone shall not be

considered an extraordinary and compelling reason.’”                    Id. at 237-

38 (emphasis and alteration in original) (quoting 28 U.S.C. §

994(t)).

             Even where extraordinary and compelling reasons exist,

the Court must “consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its

discretion, compassionate release is not warranted because Section

3553(a) factors override, in any particular case, what would

otherwise be extraordinary and compelling circumstances.”                      United

States v. Davies, No. 17-CR-0057, 2020 WL 2307650, at *2 (E.D.N.Y.

May 8, 2020) (citation omitted).             A defendant “bears the burden of

showing    that    his    release   is   justified.”           United    States   v.

Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1 (S.D.N.Y. June

23, 2020).

II.   Analysis

             The parties do not dispute that Defendant exhausted his

administrative remedies.        The Court thus turns to the merits.

      A. Extraordinary and Compelling Reasons

             Defendant, who is 61 years old, argues that his medical

history      and    the     conditions         of      confinement       constitute

“extraordinary     and    compelling”        reasons    that   justify    an    early


                                         6
 Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 7 of 12 PageID #: 946



release.    (See generally Mot.; Reply.)                 The Government opposes the

motion, arguing that Defendant failed to show that “he has not

received comprehensive medical care for his conditions while”

incarcerated.       (Gov’t Opp. at 13-14 (citing Defendant’s Medical

Records, Exhibits 3(a) through 3(f) to Opposition, ECF Nos. 24-4

through 24-9 (under seal)).)

              Upon a review of the submissions, the Court finds that

the   facts    unique     to       this   case    establish      “extraordinary       and

compelling reasons” to modify Defendant’s sentence.                         18 U.S.C. §

3582(c)(1)(A)(i).             As    the     Court    recognized      at     sentencing,

Defendant suffers from a host of medical issues and is “definitely

in bad shape.”           (Sent’g Tr. at 7:3-5.)                 Under the standards

provided    by    the    Centers      for    Disease      Control    and    Prevention,

Defendant’s      age    and    diagnoses         place    him   at   risk    of    severe

complications should he contract COVID-19.                       See Older Adults,

COVID-19,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last updated Apr. 2, 2021) (noting

people between 50 and 64 years of age are 25 times more likely to

require hospitalization and 440 times more likely to die from

complications      due    to       COVID-19);     People     with    Certain      Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                      (last        updated

Mar. 29, 2021) (noting people with asthma, diabetes, and various

heart conditions make an individual “more likely to get severely


                                             7
 Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 8 of 12 PageID #: 947



ill from COVID-19”). “Since the outbreak of the COVID-19 pandemic,

numerous courts within this Circuit have held that a defendant’s

pre-existing health conditions in combination with the increased

risks     of    COVID-19   in   prisons       constitute   ‘extraordinary   and

compelling reasons’ warranting relief.”               United States v. De La

Cruz, No. 17-CR-0150, 2020 WL 6193891, at *3 (D. Conn. Oct. 22,

2020); United States v. Rice, No. 83-CR-0150, 2020 WL 4505813, at

*3 (S.D.N.Y. Aug. 5, 2020).             As such, “[D]efendant’s age and

medical condition, taken in concert [ ] with the COVID-19 public

health crisis, constitute an extraordinary and compelling reason

to reduce [his] sentence.” United States v. McCarthy, 453 F. Supp.

3d 520, 527 (D. Conn. 2020) (collecting cases); cf. Marine-Adames,

2021 WL 466034, at *3 (finding, among other things, that the

defendant’s positive COVID-19 diagnosis undermined the case for

compassionate release).

        B. The 3553(a) Factors

               The Court also considers the Section 3553(a) factors and

finds     they    weigh    in   favor     of    release.      See   18   U.S.C.

§ 3582(c)(1)(A)(i).        Defendant served approximately ten months on

home detention, approximately eighteen months in custody, and he

is due for release in a little over two months.              (See Bond Order,

ECF No. 10 (under seal); Sent’g J. at 15 (indicating an October

2019 surrender date)); BOP.gov, www.bop.gov/inmateloc/index.jsp

(noting June 19, 2021 release date) (last visited Apr. 6, 2021).


                                          8
    Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 9 of 12 PageID #: 948



Thus, “[t]he prison time the Defendant has already served is

sufficient to serve the sentencing goals of specific and general

deterrence.”       United States v. Gonzalez, No. 11-CR-0718, 2021 WL

535809, at *3 (S.D.N.Y. Feb. 11, 2021).                 Moreover, there is little

doubt      that   the    “severity     of       [Defendant’s]      conduct    remains

unchanged”; however, the “environment where [he] is serving his

sentence” has certainly changed.3                United States v. Zukerman, 451

F. Supp. 3d 329, 336 (S.D.N.Y. 2020) (“When the Court sentenced

[Defendant], the Court did not intend for that sentence to ‘include

incurring a great and unforeseen risk of severe illness or death’

brought on by a global pandemic.” (quoting United States v.

Rodriguez, 451 F. Supp. 3d 392, 407 (E.D. Pa. Apr. 1, 2020))).

              Finally,        the   Government         argues   that    release    is

unwarranted       because      “[D]efendant       is     subject   to   deportation

proceedings       and   has    an   active”      U.S.   Immigration     and   Customs




3 The Government asks the Court to adopt the reasoning set forth
in Marine-Adames, a recent case where the undersigned denied
compassionate release to the defendant, who was fifty-three years
old and suffered from obesity, type II diabetes, hypertension, and
hyperlipidemia. (Gov’t Opp. at 15 (citing Marine-Adames, 2021 WL
466034).)   The Court declines the invitation because the facts
unique to this case do not warrant the same outcome. Indeed, here,
there are no similar recidivism concerns as compared to Marine-
Adames’s thirty-year criminal history, which included several
drug-related offenses. Marine-Adames, 2021 WL 466034, at *4-*5
(finding, among other things, that the “Defendant’s significant
record of recidivism warranted a 37-month sentence, the top end of
the applicable Guidelines range” and that the Court “intended then,
and intends now, for Defendant to serve the totality of that
sentence.” (cleaned up) (citation omitted)).


                                            9
Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 10 of 12 PageID #: 949



Enforcement (“ICE”) detainer.       (Gov’t Opp. at 15.)        The PSR does

not reflect an ICE detainer.        (See PSR at 1 (“Detainers: None”);

but see Mot. at ECF p. 50 (October 6, 2020 Letter from Moshannon

Valley Correctional Facility administrator denying request for

compassionate release, noting ICE “officials lodged a detainer on

October 25, 2019, for deportation proceedings” and an immigration

decision “remains pending”).)      Nonetheless, the parties understood

at all stages of the proceedings that as a citizen of Ecuador,

Defendant will likely be deported after he is released from BOP

custody.    “Given these circumstances, the Court concludes that

[Defendant] does not present a danger to the community, and that

the risk to [Defendant] presented by the COVID-19 virus far

outweighs   any   value   to   society    by   incarcerating   him   for   an

additional” two months.        Gonzalez, 2021 WL 535809, at *3; United

States v. Francis, No. 06-CR-0080, 2021 WL 242461, at *2 (S.D.N.Y.

Jan. 22, 2021) (“The Court is likewise satisfied that defendant

will not pose a danger to any persons or to the community, as the

government informs us that defendant is subject to an active ICE

detainer and that ICE intends to effectuate the defendant’s removal

to his home country of Jamaica upon his release.”); United States

v. Hernandez Frometa, No. 18-CR-0660, 2020 WL 6132296, at *4

(S.D.N.Y. Oct. 19, 2020) (“Hernandez Frometa has served 25 months,

over 60 percent of his sentence, which is sufficient to satisfy




                                     10
    Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 11 of 12 PageID #: 950



the purposes of criminal sentencing, particularly in light of the

ICE detention that will follow.”).

                                   CONCLUSION

              For    the    reasons    stated,    Defendant’s      motion    for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (ECF

No. 23) is GRANTED.         IT IS HEREBY ORDERED that:

        (1)   Defendant’s sentence is modified to time served; and

        (2)   this Order is STAYED for fourteen (14) days to allow

Defendant time to make any applications to ICE regarding the

immigration detainer and to allow the BOP to make any necessary

arrangements for Defendant’s release to ICE custody;4 and

        (3)   The Government is further directed to notify ICE that

Defendant’s sentence is completed; and

        (4)   In the event that Defendant is released to the community

rather than held by the immigration authorities, upon release:

              (a) Defendant shall be subject to the previously imposed

term(s) of supervised release, including all standard, mandatory,




4 See United States v. Beras, No. 99-CR-0075, 2020 WL 7496354, at
*3 (S.D.N.Y. Dec. 20, 2020) (staying implementation of the order
granting compassionate release for the defendant to contact ICE
and the BOP to arrange for the defendant’s release (citing United
States v. Bayuo, No. 15-CR-0576, 2020 WL 4196835 (S.D.N.Y. June
20, 2020))); Louisaire v. Muller, 758 F. Supp. 2d 229, 235
(S.D.N.Y. 2010) (“Aliens who have been convicted of certain
enumerated offenses, . . . including drug crimes, [8 U.S.C.] §§
1226(c)(1)(B), 1227(a)(2)(B), are subject to mandatory detention
under [the Immigration and Nationality Act] § 236(c).”).


                                        11
Case 2:19-cr-00116-JS Document 28 Filed 04/07/21 Page 12 of 12 PageID #: 951



and special conditions of supervision delineated at sentencing by

this Court; and

              (b) the Court imposes additional special conditions of

supervised         release:      During     the      period   equivalent     to    the

undischarged        portion   of   his    sentence,     (i) Defendant      shall   be

subject to electronic monitoring by whatever technology is deemed

appropriate by the Probation Department; and (ii) Defendant shall

be   on     home    detention,     except       as   necessary   for   employment;

education; religious services; medical, substance abuse, or mental

health    treatment;      attorney       visits;     court    appearances;    court-

ordered obligations; or other activities as preapproved by the

Probation Department; and

              (c) Defendant shall self-quarantine for fourteen (14)

days; and

              (d) Within one week of his release, Defendant shall call

the Probation Department to schedule an appointment; and

      (5)    the Clerk of the Court is directed to mail a copy of

this Order to the Defendant at his address of record AND to his

attention at USP Lewisburg, U.S. Penitentiary, P.O. Box 1000,

Lewisburg, Pennsylvania 17837.             See supra note 1.

                                                 SO ORDERED.


                                                 /s/_JOANNA SEYBERT    __
                                                 Joanna Seybert, U.S.D.J.
Dated: April 7 , 2021
       Central Islip, New York


                                           12
